Case 18-00959        Doc 28     Filed 11/05/18     Entered 11/05/18 16:51:02          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00959
         Bridget Durr-Nichols

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/12/2018.

         2) The plan was confirmed on 03/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/17/2018.

         5) The case was Dismissed on 06/04/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00959             Doc 28         Filed 11/05/18    Entered 11/05/18 16:51:02              Desc          Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $325.55
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $325.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              $14.65
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $14.65

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal        Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid           Paid
 American InfoSource LP as agent for     Unsecured         651.00        520.97        520.97           0.00         0.00
 ATG Credit                              Unsecured         181.00           NA            NA            0.00         0.00
 CarMax Auto Finance                     Secured       16,714.00     17,557.54     17,557.54         310.90          0.00
 City of Chicago Department of Revenue   Unsecured         549.00        949.00        949.00           0.00         0.00
 Cmre. 877-572-7555                      Unsecured     10,514.00            NA            NA            0.00         0.00
 Illinois State Toll Hwy Auth            Unsecured         287.00           NA            NA            0.00         0.00
 Nationwide Credit & CO                  Unsecured      1,519.00            NA            NA            0.00         0.00
 Speedy Cash                             Unsecured          94.00         93.74         93.74           0.00         0.00
 US Bank NA                              Unsecured         100.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00959        Doc 28      Filed 11/05/18     Entered 11/05/18 16:51:02             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $17,557.54            $310.90              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $17,557.54            $310.90              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,563.71               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $14.65
         Disbursements to Creditors                               $310.90

 TOTAL DISBURSEMENTS :                                                                         $325.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
